IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MOMBASA DOUGLAS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3862

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 7, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Mombasa Douglas, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Munn v. Fla. Parole Comm’n, 807 So. 2d 733 (Fla. 1st DCA

2002) (holding that where the trial court has issued a recent order to show cause on

a pending pleading, mandamus relief is not warranted).

BENTON, CLARK, and SWANSON, JJ., CONCUR.